In a suit upon an assigned claim, brought in the name of the assignor for the benefit of the'assignee, it is not the right of the defendant to prove declarations, made by the assignor subsequently to the assignment.
If, after the dissolution of a copartnership, one of the copartners have assigned to the other his interest in a copartnership claim against the defendant, it is not the right of the defendant, (in a suit upon such claim brought in the name of both copartners for the benefit of the assignee,) to prove declarations, made by the assignor subsequently to the assignment.